Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Applicant has filed an amendment on 12/14/2020 amending claims 1, 11-14 and 18-20, no new cancellation or adding to the claim was introduced.
In virtue of this communication, claims 1- 20 are currently pending in the instant application.  

Response to Remarks/Arguments
Applicant has filed a “Remarks/Arguments” on 12/14/2020, submits the amended claim language has overcome the Claim Objection, 35 U.S.C. 112(a), 35 U.S.C. 112(b) and 35 USC § 102 rejections in 9/14/2020 Office Action. The amendments and arguments have been fully considered, but are found to be non-persuasive for the following reason. 
	For the 35 USC § 102 rejection, Applicant quotes amended claim 1 language on page 10, quotes Office Action pages 7-8 on pages 10-11, and concludes on page 11, in part, “... in contrast to claim 1, Guo does not contemplate: grouping each 2n rows of sub- pixels in the display panel into a sub-pixel group, grouping odd rows of the sub-pixels in the sub- pixel group into a first sub-pixel group, and grouping even rows of the sub-pixels in the sub- pixel group into a second sub-pixel group, the first type of sub-pixels and the second type of sub- pixels are so arranged, that the first type of sub-pixels alternate with the second type of sub- pixels in a row direction and alternate with the second type of sub-pixels in a column direction in which the pixel units are arranged, as recited in claim 1 and identified above. Thus, Guo cannot be understood as disclosing the features identified above as recited in claim 1”.
	Examiner respectfully disagrees. Application clam language and Specification disclose how pixels in a display can be partitioned into different groups. However, Examiner consider the 

Claim Objection
Claims 1-20 are objected to as claim 1 (and similarly claims 11 and 20) recites the limitation "... grouping odd rows of the sub-pixels in the sub-pixel group into a first sub-pixel group, and grouping even rows of the sub-pixels in the sub- pixel group into a second sub-pixel group”. Examiner consider the grouping method in the quoted claim language a pure mental step that is illegible for patent under 35 U.S.C. 101 (Please see MPEP 2106 Patent Subject Matter Eligibility). The limitation has been considered a foreground description to facilitate the understanding on how the claimed driving method being applied to the pixels in claim 1 display panel. Applicant can consider including limitations in the claims on how the grouping is physically implemented in the display panel to overcome the objection. 
	In addition, independent claims 1, 11 and 20 claim language recites “ ... sub-pixels comprises a first type of sub-pixels and a second type of sub-pixels” without providing any criteria on what property or structure being implemented in a subpixel to make it a first type, a second type, and how these two types of subpixels differentiate from each other. 

Diagram Objection
The diagrams are objected to as claim 1 (and similarly claims 11 and 20) recites the limitation “ ... levels of data signals provided by a driving apparatus to the first type of sub-pixels and the second type of sub-pixels are different”. There is no diagram showing which nodes in the claimed display panel are considered “data” nodes, as one of ordinary skilled in the art would agree a display panel is an electronic circuit, and all nodes in the circuit can be considered data nodes. 
In addition, claim 2 (and similarly claim 12) recites the limitations “a scan signal is provided through a scan line”, and “the data signals are provided through data lines corresponding to the row of sub- pixels”, without any diagram showing a “scan line”, or “data lines”. It is also unclear whether “data signals” of claim 1 are related to “data signals provided through data lines” of claim 2, as claim 1 data signals appear to be generic, while claim 2 data signals appear to be applied only to “data lines”. None of the diagrams show the claimed scan line or data lines. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Each one of claims 1, 11 and 20 recites the limitation ”... each color of sub-pixels comprises a first type of sub-pixels and a second type of sub-pixels”. However, the claims fail to specify any implementation, structure or property in the sub-pixels to signify how a sub-pixel being classified as a first type or a second type. 
Applicant can consider adding limitation to the claims to specify certain implementation, structure or property of the pixels, supported by Application Specification, clarifying the definition of the claimed “first type” and “second type”, to overcome this indefiniteness rejection. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 9-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Guo; Rui (US 20140111410 A1) in view of Lee; Sang Tae (US 20110164076 A1)
As to claim 1, Guo discloses a driving method and a display panel (Fig. 1), comprising: grouping each 2n rows of sub-pixels in the display panel into a sub-pixel group, grouping odd rows of the sub-pixels in the sub-pixel group into a first sub-pixel group, and grouping even rows of the sub-pixels in the sub- pixel group into a second sub-pixel group , wherein n is a positive integer greater than 1 ([0055] As illustrated in FIG. 2, in this embodiment, taking a liquid crystal display of three primary colors RGB and with a resolution of n*m as an example, that is, m equals to 3, a pixel group of n rows by m columns corresponds to sub-pixels of n rows by 3m columns. The RGB sub-pixels of a same pixel are arranged horizontally to form a pixel group. ... For the sub-pixels of the ith and the i+1th rows, the 3j+ith column of sub-pixels are connected with the (3i−1)/2th scan line G ((3i−1)/2)...
Fig. 2 shows an illustrative example with n=2, with rows 1-4 being a sub-pixel group,
odd rows 1 and 3 being a first sub-pixel group, even rows 2 and 4 being a second sub-pixel group
See also Claim Objection and Diagram Objection above). 
Guo fails to directly teach driving the sub-pixels in the first sub-pixel group to display, and then driving the sub-pixels in the second sub- pixel group to display. 
However, in a similar field of endeavor, Lee teaches a driving method of a display panel  wherein, driving the sub-pixels in the first sub-pixel group to display, and then driving the sub-pixels in the second sub- pixel group to display; or driving the sub-pixels in the second sub-pixel group to display, and then driving the sub-pixels in the first sub-pixel group to display ([0188] FIG. 7A shows a novel gate structure at interlaced gate vertical scanning with single GSP, in accordance with a preferred embodiment of the invention. FIG. 7A (a) interlaced gate single driving shows gate line driving block with GOE, .... Gate will be turned on all the odd line first and then all the even line later). 
The Combination of Guo and Lee continues to teach wherein the display panel includes a plurality of pixel units arranged in an array; each of the pixel units comprises at least three colors of sub-pixels (Guo Fig. 3, top-left RGBRGB as one of a plurality of pixel units 
each color of sub- pixels comprises a first type of sub-pixels and a second type of sub-pixels (“+” and “-“ sub-pixel types for each RGB color) and 
the first type of sub-pixels and the second type of sub-pixels are so arranged, that the first type of sub-pixels alternate with the second type of sub-pixels in a row direction and alternate with the second type of sub-pixels in a column direction in which the pixel units are arranged, and levels of data signals provided by a driving apparatus to the first type of sub-pixels and the second type of sub-pixels are different (Guo Figs. 3-4). 
It would have been obvious to one of ordinary skill in the art to implement Lee’s interlaced display driving scheme into Guo’s display panel driving method to lower power consumption, as revealed by Lee in [0002] “The present invention generally relates to improved and cost-effective display methods and apparatuses. More specifically, a first aspect of the invention relates to apparatuses and methods for interlaced scanning liquid crystal display (LCD) for lower power consumption. This interlaced scanning apparatuses and methods are applicable to both color filter-based (e.g. RGB color filters) LCD's and color filterless LCD's such as FSCLCD (field sequential color liquid crystal display)”. 

As to claim 2, Guo and Lee further disclose the driving method and display panel of claim 1, wherein when a row of sub-pixels is driven for display, a scan signal is provided through a scan line corresponding to the row of sub-pixels, and the data signals are provided through data lines corresponding to the row of sub- pixels; a level variation period of the data signals on each data line is 2n times the duration of the scan signal (Lee Fig. 5A [0175], as one embodiment example. 
See also claim Objection and Diagram Objection above). 

As to claim 3, Guo and Lee further disclose the driving method and display panel of claim 2, wherein each row of sub-pixels corresponds to the same scan line, and each column of sub-pixels corresponds to the same data line (Lee Fig. 5C [0178]). 

As to claim 9, Guo further discloses the driving method and display panel of claim 1, wherein blue sub-pixels in the first sub-pixel group are driven for display when the sub-pixels in the first sub-pixel group are driven for display (Figs. 7-8. [0107] In order to realize the dot inversion for the entire picture, in the same frame of picture, pixels on a same data line have a same polarity, pixels on the 4g−3th and the 4g−2th data lines have opposite polarities to each other, pixels on the 4g−1th and the 4gth data lines have opposite polarities to each other, pixels on the 4g−3th, 4g−2th, 4g−1th and 4gth data lines have polarities of “positive, negative, negative, positive” (“+−−+”) or “negative, positive, positive, negative” (“−++−”) ...). 

As to claim 10, Guo further discloses the driving method and display panel of claim 9, wherein blue sub-pixels in the second sub-pixel group are driven for display when the sub-pixels in the first sub-pixel group are driven for display (Figs. 7-8. Similar rationale as explained in claim 9 Office Action). 

As to claim 11, Guo and Lee disclose a driving apparatus of a display panel (Guo Fig. 1 [0039] Reference numerals: 101: liquid crystal display panel; 102: source driver; 103: gate driver; 104: timing controller; 105: backlight unit), including one or more processors and a memory on which a program is stored (One of ordinary skilled in the art would agree a display panel, like a typical computer, contains all the preceding claimed elements), wherein when the program is executed by the processor, the processor performs a driving method identical to that of claim 1. 
Therefore the claimed driving method is rejected with similar rationale as explained in claim 1 Office Action. 

As to claim 12, Guo and Lee disclose the driving apparatus according to claim 11, wherein the driving apparatus comprises a plurality of scan lines and a plurality of data lines, each row of sub-pixels corresponds to the same scan line and each column of sub-pixels corresponding to the same data line (the preceding limitation is similar to that of claims 2 and 3, it is thus rejected on similar grounds as claims 2 and 3). 

As to claim 13, Guo and Lee disclose the driving apparatus according to claim 12, wherein the driving method further comprises: providing, when a row of sub- pixels is driven for display, a scan signal through the scan line corresponding to the row of sub-pixels (the preceding limitation is similar to that of claims 2 and 3, it is thus rejected on similar grounds as claims 2 and 3). 

As to claim 14, Guo and Lee disclose the driving apparatus according to claim 11, wherein the driving method further comprises: providing data signals through the data lines corresponding to the row of sub- pixels (the preceding limitation is similar to that of claims 2 and 3, it is thus rejected on similar grounds as claims 2 and 3). 

As to claim 15, Guo and Lee disclose the driving apparatus according to claim 13, wherein a level variation period of the data signals on each data line is 2n times the duration of the scan signal (the preceding limitation is similar to that of claim 2, it is thus rejected on similar grounds as claim 2). 

As to claim 18, Guo and Lee disclose the driving apparatus according to claim 11, wherein the driving method further comprises: driving firstly blue sub-pixels in the first sub-pixel group to display when the sub-pixels in the first sub-pixel group are driven for display (the preceding limitation is similar to that of claim 9, it is thus rejected on similar grounds as claim 9). 

As to claim 19, Guo and Lee disclose the driving apparatus according to claim 11, wherein the driving method further comprises: driving firstly blue sub-pixels in the second sub-pixel group to display when the sub-pixels in the second sub-pixel group are driven for display (the preceding limitation is similar to that of claim 10, it is thus rejected on similar grounds as claim 10). 

As to claim 20, Guo and Lee disclose a display device, comprising a display panel (Guo [0043] FIG. 1 is a structural representation of implementing a liquid crystal display in prior art. As illustrated in FIG. 1, this liquid crystal display includes a liquid crystal display panel 101 provided with a sub-pixel array); and a driving apparatus with the same limitation as that of claim 11, the limitation is thus rejected on similar grounds as claim 11. 

Claims 4-8 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Guo; and Lee; as applied to claims 1 and 11 above, respectively, and further in view of Choi; S et al. (US 20080129676 A1)
As to claim 4, Guo and Lee further disclose the driving method and display panel of claim 1.
Guo and Lee fail to directly disclose wherein each of the pixel units in the display panel includes a red sub-pixel, a green sub-pixel, and a blue sub-pixel in a column direction in which the pixel units are arranged. 
However, in a similar field of endeavor, Choi discloses a driving method and display panel wherein each of the pixel units in the display panel includes a red sub-pixel, a green sub-pixel, and a blue sub-pixel in a column direction in which the pixel units are arranged ([0039] Referring to FIG. 2, the liquid crystal display device according to the first embodiment of the present invention includes a display area 110, ..., wherein the pixel cells arranged along a data-line direction (vertical direction) are provided with at least three colors repetitively arranged by turns ). 
It would have been obvious to one of ordinary skill in the art to implement Choi’s  horizontal-stripe type pixel structure over Guo’s modified vertical-stripe type pixel structure, “to provide a liquid crystal display device which can improve the picture quality and lower the power consumption”, as revealed by Choi in [0014].

As to claim 5, Choi further discloses the driving method and display panel of claim 4, wherein the first type of sub- pixels of each color of sub-pixels are arranged adjacently in the row direction in which the pixel units are arranged (Fig. 2 and summary of invention: When the horizontal-stripe type pixel structure of  Fig. 2 replaces the vertical-stripe type pixel structure of Fig. 1). 

As to claim 6, Choi further discloses the driving method and display panel of claim 5, wherein the second type of sub- pixels of each color of sub-pixels are arranged adjacently in the row direction in which the pixel units are arranged (Choi teaches Related Art Fig. 1, with RGB subpixels arranged in a row, which is the same arrangement disclosed by Guo and Lee. Choi then teaches rotating the arrangement 90-degrees from vertical-stripe type pixel structure into horizontal-stripe type pixel structure as shown in Fig. 2). 

As to claim 7, Guo and Lee further disclose the driving method and display panel of claim 1.
Guo and Lee fail to directly disclose wherein each of the sub-pixel groups comprises six rows of sub-pixels and the colors of the sub-pixels of the same row are the same. 
However, in a similar field of endeavor, Choi discloses a driving method and display panel wherein each of the sub-pixel groups comprises six rows of sub-pixels and the colors of the sub-pixels of the same row are the same ([0039] Referring to FIG. 2, ... the pixel cells arranged along a gate-line direction (horizontal direction) are provided with the same color ). 
It would have been obvious to one of ordinary skill in the art to implement Choi’s  horizontal-stripe type pixel structure over Guo’s modified vertical-stripe type pixel structure, “to provide a liquid crystal display device which can improve the picture quality and lower the power consumption”, as revealed by Choi in [0014].

As to claim 8, the limitation is similar to that of claim 7, with n being 4 (claim 1 mandates n is a positive integer greater than 1, with n=2 for claims 1 and 7). Therefore claim 8 is rejected on similar grounds as claim 7.

As to claim 16, Guo, Lee and Choi disclose the driving apparatus according to claim 11, wherein each of the sub-pixel groups of the display panel comprises six rows of sub-pixels and the colors of the sub-pixels of the same row are the same (the preceding limitation is similar to that of claim 7, it is thus rejected on similar grounds as claim 7). 

As to claim 17, Guo, Lee and Choi disclose the driving apparatus according to claim 11, wherein each of the sub-pixel groups of the display panel comprises twelve rows of sub-pixels and the colors of the sub-pixels of the same row are the same (the preceding limitation is similar to that of claim 8, it is thus rejected on similar grounds as claim 8). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WING H CHOW whose telephone number is (571)272-8873.  The examiner can normally be reached on 8am-5pm PT, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, amr awad can be reached on 5712727764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WING H CHOW/Examiner, Art Unit 2621